[Cite as Moore v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-6690.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




ROBERT F. MOORE, JR.

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-08403-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Robert F. Moore, Jr., an inmate incarcerated at defendant’s
Marion Correctional Institution (MCI), filed this action contending that his radio, ear
buds, and batteries were improperly confiscated and subsequently destroyed by MCI
staff at sometime during August 2009.                Plaintiff seeks damages in the amount of
$40.74, the total stated replacement cost of a new radio, ear buds, and batteries.
Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for the loss of
plaintiff’s property, but disputing his damage claim. Defendant explained that plaintiff’s
radio was “more than ten years old” at the time the device was confiscated and
therefore, damages should be limited to the approximate fair market value of the
property in August 2009.            Defendant requested that the court determine plaintiff’s
damages.
        {¶ 3} 3)       Plaintiff filed a “Response to Investigation Report” form noting that he
should receive damages consistent with the cost of a new replacement radio.
                               CONCLUSIONS OF LAW
      {¶ 4} 1)    Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD.
      {¶ 5} 2)    The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
      {¶ 6} 3)    In a situation where a damage assessment for personal property
destruction based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such facts as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46.
      {¶ 7} 4)    As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
      {¶ 8} 5)    Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
      {¶ 9} 6)    Plaintiff has suffered damages in the amount of $20.00.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us
ROBERT F. MOORE, JR.

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

         Case No. 2010-08403-AD

Clerk Miles C. Durfey

ENTRY OF ADMINISTRATIVE
DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $20.00. Court costs are assessed against defendant.




                                                  MILES C. DURFEY
                                                  Clerk

Entry cc:

Robert F. Moore, Jr., #386-587                    Gregory C. Trout, Chief Counsel
P.O. Box 57                                       Department of Rehabilitation
Marion, Ohio 43301                                and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222

RDK/laa
12/14
Filed 12/17/10
Sent to S.C. reporter 2/25/11